In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the Board of Assessment Review of the Town of Carmel, dated June 9, 2003, which denied the petitioner’s application for a real property tax exemption pursuant to RPTL 420-a (1), the petitioner appeals, as limited by its brief, from so much of a judgment of the Supreme Court, Putnam County (Sweeney, J.), dated April 2, 2004, as, in effect, denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed insofar as appealed from, with costs.
*373The record supports the Supreme Court’s determination that the petitioner was not entitled to a tax exemption pursuant to RPTL 420-a (1). The petitioner failed to demonstrate that its property was used exclusively for one or more of the exempt purposes set forth in RPTL 420-a (1) (a) (see Matter of Yeshivath Shearith Hapletah v Assessor of Town of Fallsburg, 79 NY2d 244, 249; Matter of Swedenborg Found, v Lewisohn, 40 NY2d 87, 93-94 [1976]; Matter of Association of Bar of City of N.Y. v Lewisohn, 34 NY2d 143, 153 [1974]). Thus, there was a rational basis for the determination of the Board of Assessment Review of the Town of Carmel that the petitioner failed to establish entitlement to an exemption from real estate taxes (see RPTL 420-a; Matter of Pell v Board of Educ. of Union Free School Dist. No. 1 of Towns of Scarsdale & Mamaroneck, Westchester County, 34 NY2d 222, 230-231 [1974]; Matter of Marble Masonic Historical Socy. v Tuckahoe Assessment Review Bd., 262 AD2d 487, 488 [1999]). Schmidt, J.P., Santucci, Mastro and Rivera, JJ., concur.